   Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 1 of 8 PAGEID #: 257




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       :
                                                : Case No. 2:13-cr-0095
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :
AMIRE T. SMITH,                                 :
                                                :
               Defendant.                       :
                                                :

                                     OPINION & ORDER

       This matter is before the Court on a Motion for Compassionate Release filed by Defendant

Amire T. Smith. (ECF Nos. 55, 57). The same motion was also filed in another case, also titled

United States v. Smith.(2:09-cr-694, ECF No. 10). For the reasons articulated below, Defendant’s

Motion is DENIED.

                                      I. BACKGROUND

       On February 14, 2014, Amire T. Smith was sentenced to 60 months of imprisonment for

one count of possession with intent to distribute more than 28 grams of cocaine base, in violation

of 21 U.S.C. §§ 814(a)(1) and (b)(1)(B)(iii). He was also sentenced to a consecutive term of 60

months of imprisonment for one count of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924. (ECF No. 39). He is currently incarcerated at

FCI Big Spring. (ECF No. 57).

       On November 3, 2020, Mr. Smith submitted a pro se Motion for Compassionate Release,

erroneously docketed under an incorrect case number. (2:09-cr-221, ECF No. 10). He seeks

compassionate release due to the passing of his mother, and he asked to be granted home




                                                1
    Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 2 of 8 PAGEID #: 258




confinement to be with his family and children, after serving 8 years of his 10-year sentence. On

May 3, 2021, Mr. Smith’s CJA-appointed counsel submitted a Supplemental Motion in Support

of his Motion for Compassionate Release, seeking release due to the COVID-19 pandemic (2:13-

cr-095, ECF No. 38). 1 The Government opposes his release because Mr. Smith is now vaccinated

against COVID-19, and because the § 3553(a) factors weigh against release. (ECF No. 58). The

Motion is now ripe for review.

                                     II. STANDARD OF REVIEW

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). A district court “must supply specific factual

reasons” in support of its compassionate release decision. United v. Jones, 980 F.3d 1098, 1112

(6th Cir. 2020) (internal quotations omitted).

        In United States v. Jones, the Sixth Circuit clarified the mechanics of compassionate review

under 18 U.S.C. § 3582 where an incarcerated person brings a motion on his own behalf. In Jones,

the Sixth Circuit announced that U.S.S.G. § 1B1.13 is no longer considered an “applicable” policy

statement “in cases where incarcerated persons file their own motions in district court for

compassionate release.” Id. at 1101–02.

        The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at 1107–08. First, district courts must find

whether “extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court

must determine whether the reduction is consistent with applicable policy statements issued by the


1
 Mr. Smith’s CJA-appointed counsel requested this Court to deem his Motion for Compassionate Release filed under
Case No. 2:13-cr-095, which was corrected on the docket.


                                                       2
   Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 3 of 8 PAGEID #: 259




Sentencing Commission. Id. at 1108. Given that the Jones court found that U.S.S.G. § 1B1.13 was

no longer applicable to motions brought by incarcerated persons on their own behalf, federal

district courts may now skip this step in those instances and “have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement.” Id. Third, a court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court’s

discretion, the reduction authorized by the statute is “warranted in whole or in part under the

particular circumstances of the case.” Id. (quoting Dillon v. United States, 560 U.S. 817, 827

(2010)).

                                    III. LAW & ANALYSIS

                            A. Exhaustion of Administrative Remedies

       When reviewing motions for compassionate release brought under 18 U.S.C. §

3582(c)(1)(A), the Court’s first step is to ask: Has the movant either fully exhausted all

administrative rights, or have 30 days lapsed since the movant received the warden’s letter denying

the request? If either prong is answered in the affirmative, the Court then considers whether

extraordinary and compelling circumstances justify release. 18 U.S.C. § 3582(c)(1)(A); see also

Alam, 960 F.3d at 832. The Sixth Circuit held that this requirement is not a jurisdictional rule, but

a claim-processing rule that “binds the courts only when properly asserted and not forfeited.” Id.

at 833. In Alam, the statute’s requirement was characterized as a “mandatory condition.” Id. at

834.

       In his Supplemental Motion, Mr. Smith submits that he has exhausted his administrative

remedies pursuant to 18 U.S.C. § 3582(c)(1)(a). (ECF No. 57 at 3). On March 11, 2021, Mr. Smith

submitted a formal request for compassionate release to the warden of his facility. (See ECF No.

57, Ex. A). His request went unanswered. Though Mr. Smith initially filed his motion for




                                                 3
      Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 4 of 8 PAGEID #: 260




compassionate release on November 3, 2020, before he formally requested relief from the Bureau

of Prisons (“BOP”), he filed his supplemental motion for compassionate release on May 5, 2021.

This Court finds that Mr. Smith has met the administrative exhaustion requirement because more

than 30 days passed between the date on which he filed his first formal request with the BOP and

the date on which his CJA-appointed counsel filed his supplemental motion.

                                  B. Extraordinary and Compelling Reasons

           Under the analysis set forth in Jones, this Court must next determine whether

“extraordinary and compelling reasons” warrant a reduction in sentence under 18 U.S.C. §

3852(c)(1)(A)(i). This Court has “full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement § 1B1.13.” Jones, 980 F.3d at 1111. Mr. Smith raises the health

concern of obesity, given his body mass index of 38.4, alleging that he faces a greater risk of

developing serious chronic diseases and severe illness if he contracts COVID-19. (ECF No. 57 at

3). The Government opposes his contention that his health condition presents an “extraordinary

and compelling reason” because, as of April 28, 2021, Mr. Smith received both doses of the

Moderna COVID-19 vaccine. (ECF No. 58 at 9).

           As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerability. The spread of

COVID-19 in prisons is well-documented. At FCI Big Spring, where Mr. Smith is incarcerated,

three incarcerated individuals have died of COVID-19 and 697 inmates have contracted the virus

since the pandemic began. 2

           Furthermore, COVID-19 may place Mr. Smith at increased risk. The Centers for Disease

Control (“CDC”) has indicated that individuals with obesity might be at a higher risk for severe



2
    See Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited June 29, 2021).


                                                          4
    Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 5 of 8 PAGEID #: 261




illness from COVID-19. 3 The Government argues, however, that his risk of severe illness or death

has lessened because he contracted COVID-19 and subsequently recovered, and because he is now

vaccinated against COVID-19. (ECF No. 58 at 13–14).

        Mr. Smith’s medical records show that he has received both doses of the Moderna COVID-

19 vaccine and therefore has been fully inoculated against the virus. (ECF No. 61). According to

a recent report and study conducted by the CDC, mRNA vaccines like Moderna reduce the risk of

infection by ninety-one percent for those fully vaccinated. 4 The report, quoting CDC Director

Rochelle P. Walensky, further notes that “fully vaccinated people who still get COVID-19 are

likely to have milder, shorter illness and appear to be less likely to spread the virus to others.” Id.

Additionally, FCI Big Spring has vaccinated roughly two-thirds of the prison population, and has

no active cases of COVID-19 among the incarcerated population. 5

        Courts throughout the country, as well as in the Sixth Circuit, have routinely ruled that

vaccination from COVID-19 seriously undermines, or precludes, higher-risk individuals from

arguing “extraordinary and compelling” reasons for early release on the basis of COVID-19 health

concerns. See, e.g., United States v. Shade, Case No. 2:19-cr-88, 2021 WL 2069759, at *2 (S.D.

Ohio May 24, 2021) (“[The defendant] is now fully vaccinated. Accordingly, the Court finds that

the Coronavirus Pandemic is not an extraordinary and compelling reason for [the defendant]’s

release.”); United States v. White, No. 15-CR-20040-01, 2021 WL 964050, at *2 (E.D. Mich. Mar.

15, 2021) (“The Court denies Defendant’s motion for compassionate release because his access to


3
  See Ctrs. for Disease Control & Prevention, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions html?CDC_
AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2F
groups-at-higher-risk.html (last visited June 29, 2021).
4
  See Ctrs. for Disease Control & Prevention, CDC COVID-19 Study Shows mRNA Vaccines Reduce Risk of Infection
by 91 Percent for Fully Vaccinated People: Vaccination Makes Illness Milder, Shorter for the Few Vaccinated People
Who Do Get COVID-19, https://www.cdc.gov/media/releases/2021/p0607-mrna-reduce-risks.html (last visited June
29, 2021).
5
  See Bureau of Prisons, supra note 3.


                                                        5
    Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 6 of 8 PAGEID #: 262




the COVID-19 vaccine mitigates any extraordinary and compelling reasons that might otherwise

justify release.”).

        This Court has discretion to determine for itself whether Mr. Smith has presented

“extraordinary and compelling reasons” within the meaning of the First Step Act. Because FCI

Big Spring currently has no active cases among incarcerated individuals and a majority of inmates

have been vaccinated, the risk of spread of COVID-19 within the prison has decreased. While Mr.

Smith’s obesity might place him at a higher risk of severe illness, the risk is mitigated because he

is vaccinated against COVID-19. Accordingly, this Court finds that Mr. Smith has not

demonstrated an extraordinary and compelling reason for compassionate release at this time, given

the current circumstances regarding COVID-19.

                           C. Section 3553 Sentencing Factors Analysis

        Even if this Court found Mr. Smith’s health conditions to constitute “extraordinary and

compelling reasons” due to the risk of contracting COVID-19, Mr. Smith would be unable to

satisfy the § 3553 sentencing factors to warrant compassionate release. When an incarcerated

person demonstrates “extraordinary and compelling reasons” that could justify a reduction in

sentence, this Court must also consider “all relevant § 3553(a) factors before rendering a

compassionate release decision.” Jones, 980 F.3d at 1114. The Court does not need to “specifically

articulat[e]” every single Section 3553 (a) factor in its analysis; rather, the record “as a whole”

must indicate that the pertinent factors were considered. Id. For a reviewing court, this record will

constitute both the original sentencing proceeding and the compassionate release decision. Id.

Section 3553(a) instructs the Court to consider:

        (1) The nature and circumstances of the offense and the history and characteristics of the
            defendant;

        (2) The need for the sentence imposed—


                                                   6
   Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 7 of 8 PAGEID #: 263




               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;

       (3) The kinds of sentences available;

       (4) The kinds of sentence and the sentencing range established for … the applicable
           category of offense committed by the applicable category of defendant as set forth in
           the guidelines . . . .;

       (5) Any pertinent policy statement . . . issued by the Sentencing Commission . . . ;

       (6) The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; and the need to provide
           restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In support of his Motion for Compassionate Release, Mr. Smith notes that he has the full

support of local relatives, including his three sisters who are committed to supporting him upon

release. (ECF No. 57 at 4). Mr. Smith also highlights that at the time of filing his motion, he served

approximately 107 months of his 120-month sentence, or approximately 90% of the imposed

sentence. Additionally, Mr. Smith asserts he would attend the Roadmaster Drivers School of

Columbus to obtain his commercial driver’s license upon release. The Government opposes and

argues that the § 3553(a) factors do not justify his release, emphasizing the nature and seriousness

of the underlying drug and firearms offenses and the fact Mr. Smith was previously convicted of

a gun-trafficking offense. (ECF No. 58 at 16).




                                                  7
   Case: 2:13-cr-00095-ALM Doc #: 62 Filed: 08/10/21 Page: 8 of 8 PAGEID #: 264




       This Court must consider both the health risk to the individual and the interests served by

continued incarceration based on the nature and seriousness of the offense. In imposing a sentence,

a sentencing court’s task is to “‘impose a sentence sufficient, but not greater than necessary, to

comply with purposes’ of the statutory sentencing scheme.” United States v. Presley, 547 F.3d

625, 630–31 (6th Cir. 2008) (quoting 18 U.S.C. § 3553(a)). The Court finds that Mr. Smith’s early

release would undermine the statutory purposes of sentencing. Mr. Smith was sentenced to the

mandatory-minimum sentence for his crimes. Additionally, Mr. Smith previously pled guilty to

conspiracy to deal and transport firearms and served three years in federal prison. He was still on

supervised release for this previous conviction when the crimes in the present case occurred in

2011. Mr. Smith was discovered to be in possession of three firearms, 2.2 kilograms of cocaine,

796 grams of cocaine base, and 129 grams of marijuana. Considering Mr. Smith’s criminal history,

the seriousness of his convicted crimes, and the minimum sentence imposed, the 3553(a) factors

weigh against his compassionate release.

                                      IV. CONCLUSION

       For these reasons, Mr. Smith’s Motion for Compassionate Release is DENIED. (ECF Nos.

55, 57). The motion for compassionate release filed in Case No. 2:09-cr-0221 is hereby MOOT.

(ECF No. 10).

       IT IS SO ORDERED.



                                             _________________________________________
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE


DATED: August 10, 2021




                                                8
